 1

 2

 3

 4

 5

 6

 7
                             UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF WASHINGTON
 8
                                      AT SEATTLE
 9

10          JEANNINE TATER,                                CASE NO. C19-0158JLR

11                               Plaintiff,                ORDER
                   v.
12
            OANDA CORPORATION, et al.,
13
                                 Defendants.
14

15          Before the court are the parties’ responses to the court’s April 3, 2019, order to

16   show cause. (Defs. Resp. (Dkt. # 18); Pl. Resp. (Dkt. # 22); see also OSC (Dkt. # 17).)

17   The court issued the show cause order because the parties failed to file a joint status

18   report on March 27, 2019, as required by the court’s February 20, 2019, order. (OSC at

19   1; see also 2/20/19 Order (Dkt. # 14) at 1.)

20          In response to the show cause order, Defendants Oanda Corporation and Oanda

21   (Canada) Corporation ULC (collectively “Oanda”) explain that they had agreed with

22   Plaintiff Jeannine Tater to file a stipulated motion to extend the deadlines in the court’s


     ORDER - 1
 1   February 20, 2019, order, but that Ms. Tater failed to sign Oanda’s stipulated motion.

 2   (Defs. Resp. at 2; Collins Decl. (Dkt. # 20), ¶ 2, Ex. A (“Prop. Stip. Mot.”).) The

 3   proposed stipulated motion seeks to alter the following deadlines: (1) extend the deadline

 4   for the Federal Rule of Civil Procedure 26(f) conference from March 6, 2019, to May 22,

 5   2019; (2) extend the deadline for the Federal Rule of Civil Procedure 26(a)(1) initial

 6   disclosures from March 20, 2019, to June 5, 2019; (3) extend the deadline for filing a

 7   combined joint status report and discovery plan from March 27, 2019, to June 14, 2019.

 8   (See 2/20/19 Order at 1; Prop. Stip. Mot. at 7.) Oanda represents that it “remains

 9   prepared to either enter the stipulation, or participate with [Ms.] Tater in complying with

10   the [February 20, 2019, order].” (Defs. Resp. at 3-4.) Oanda also states that it re-noted

11   its pending motion to dismiss from March 15, 2019, to May 3, 2019. (See id. at 2; MTD

12   (Dkt. # 10); Notice (Dkt. # 16).)

13          In Ms. Tater’s response to the show cause order, she explains that she asked

14   Oanda to agree to a three-month extension for all case deadlines—both the court’s

15   deadlines outlined in its February 20, 2019, order, as well as the deadlines for responding

16   to the pending motion to dismiss. (Pl. Resp. at 1.) Although the proposed stipulated

17   motion provides a near three-month extension to the deadlines (see Prop. Stip. Mot. at 7),

18   Oanda only agreed to extend the motion to dismiss response date by seven weeks (see

19   Notice at 2). Ms. Tater now asserts that she needs an extension of all deadlines until

20   “after the July 4th holidays” due to medical complications related to a recent surgery.

21   (Pl. Resp. at 2-3.)

22   //


     ORDER - 2
 1          In light of Ms. Tater’s pro se status, the court liberally construes her pleadings.

 2   See McGuckin v. Smith, 974 F.2d 1050, 1055 (9th Cir. 1992). Therefore, the court

 3   construes Ms. Tater’s response to the show cause order as a motion for an extension of

 4   time pursuant to Federal Rule of Civil Procedure 6(b)(1). In particular, Ms. Tater

 5   requests that the court extend the motion to dismiss response deadline and the deadlines

 6   in the court’s February 20, 2019, order, to after July 4, 2019. (See Pl. Resp. at 2-3.)

 7          Oanda, however, has not had an opportunity to respond to this motion. Thus, the

 8   court ORDERS Oanda to file a response, if any, to Ms. Tater’s motion for an extension of

 9   time no later than April 23, 2019, at 5:00 p.m. Oanda’s response shall not exceed five

10   pages. Ms. Tater may file a reply to Oanda’s response no later than April 25, 2019, at

11   5:00 p.m. Ms. Tater’s reply shall not exceed three pages.

12          Dated this 19th day of April, 2019.

13

14                                                     A
                                                       JAMES L. ROBART
15
                                                       United States District Judge
16

17

18

19

20

21

22


     ORDER - 3
